Citation Nr: 1701564	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  11-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent for left knee degenerative joint disease.  

2.  Entitlement to a disability rating higher than 10 percent for left knee anterior cruciate ligament insufficiency.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2009 by a Department of Veterans Affairs (VA) Regional Office (RO); which denied a rating higher than 10 percent, each, for left knee degenerative joint disease and left knee anterior cruciate ligament insufficiency.

In September 2015, the Board remanded the claims for additional development.

The appeal is REMANDED to the agency of original jurisdiction .  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2015 remand, the Veteran was afforded a VA knee examination in January 2016.  However, that examination was not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  A new examination is therefore needed.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination to ascertain the severity of his service-connected left knee disability.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the left knee in both weight-bearing and non-weight-bearing circumstances, and the range of motion of the uninjured joint.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on active and passive range of motion of the left knee, in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the left knee, in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the left knee, in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; 

e. State whether there is recurrent subluxation or lateral instability on active and passive range of motion of the left knee, in both weight-bearing and non-weight-bearing circumstances; and, if lateral instability or subluxation is found, state whether it is slight, moderate, or severe; and

f. Comment on the impact of the Veteran's service-connected left knee injury residuals disability on his occupational functioning.

A complete rationale should be provided for all opinions reached.

2.  After completion of all of the above, readjudicate the appeal.  If it is not resolved to the Veteran's satisfaction, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

